Title: From John Adams to Abigail Amelia Adams Smith, 26 September 1802
From: Adams, John
To: Smith, Abigail Amelia Adams


32
My dear Daughter.
Quincy Septr: 26. 1802

I received last night your favour of the 17th and thank you for the pamphlets you sent me—I had read these before. Most of the pamphlets are sent me by one or another, as well as the newspapers. To read so much malignant dulness is an odious task; but it cannot well be avoided—I have the History too of my Administration.—Good God! Is this a public Man sitting in Judgment on Nations? And has the American People so little Judgment, Taste and Sense to endure it? The History of the Clintonian Faction as it is called I should be glad to see. The Society he asserts to exist and which you say has not been denied I fear is of more consequence than you seem to be aware of. But to dismiss this Society for the present, there is another sett of beings, who seem to have unlimited influence over the American People—They are a detachment I fear from a very black Regiment in Europe which was more than once described to me by Stockdale of Piccadilly whom you must have seen at my house in Grosvenor Square—“Mr Adams,” said this bookseller, “the Men of learning in this town are stark mad. I know one hundred Gentlemen in London, of great learning and ingenuity, excellent writers upon any subject; any one of whom I can hire at any time for one guinea a day to write upon any theme, for or against any cause, in praise or in defamation of any character.” A number of the most profligate of these have come to this Country, very hungry, and are getting their bread by destroying all distinction between right and wrong, truth and falsehood, virtue and vice.
You speak of “moderate people on both sides”—If you know of any such, I congratulate you on your felicity. All that I know of that description are of no more consequence than if there were none.
Commerce will decline, and the revenue fail—What expedient the Government will have recourse to I presume not to conjecture.—I mourn over the accumulated disgraces we are bringing on ourselves: but I can do nothing.
The prisoners from Saint-Domingo, will be dangerous settlers in the Southern States—The french care very little whether turning them loose is insult or injury; provided we will cordially receive or tamely connive at them.
My health is good, and my Spirits would be high if the Prospect before us did not present clouds, portending bad Weather.—My love to Coll: Smith and the children.—The young Gentlemen I hope, think of Greece and Italy.—I am your affectionate father.
